Citation Nr: 1811587	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-09 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the claims file remains with the RO in Louisville, Kentucky.  

In January 2015 and May 2017, the case was remanded to the RO to schedule the Veteran for a videoconference hearing at the RO in Louisville, Kentucky.  

In July 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In November 2017, the case was remanded to the RO for additional development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's current right knee disability had its onset many years following service discharge and is unrelated to an in-service right knee injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the November 2017 Board Remand, the Veteran was afforded a VA examination with a medical opinion in December 2017 as to the likely etiology of the claimed right knee disability.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the Board's remand directives.  The Board therefore concludes that the December 2017 VA examination report and medical opinion are sufficient for a fair adjudication of the claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).


II.  Service Connection

The Veteran seeks service connection for a right knee disability.  He asserts that he injured his right knee in service, and it has bothered him ever since.  He testified at his Board hearing in July 2017 that he has had pain in the knee since service with frequent falls due to his knee locking up.  He also testified that he received treatment from his family doctor from time to time, which occasionally included cortisone shots, and that his right knee condition has worsened considerably over the previous four years.  Hearing Transcript, pp. 4-5.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran's service treatment records confirm that the Veteran injured his right knee in June 1968.  He suffered an abrasion and laceration which was sutured.  On two separate followup visits in June 1968, the Veteran continued to complain of right knee pain.  The Veteran subsequently complained of right knee pain in August 1968 and September 1968, and he was given an ace bandage and pain medication.  

The Veteran's May 1968 entrance examination notes that the Veteran had an old injury to his knee, but did not specify which knee and also found that the Veteran had no difficulty with that knee for the 5 years preceding entry into service.  

The Veteran did not report knee pain on his separation Report of Medical History in January 1970.  

At a June 2002 VA general medical examination, conducted in conjunction with a claim for non-service-connected pension, the Veteran reported that he injured his neck and back during an accident in 1998 when he fell off a boat.  He also reported injuring his elbow in the same accident.  On examination, the Veteran had bilateral knee flexion to 135 without pain, and extension was full without pain.  McMurray's and drawer testing was negative, and there was no medial or lateral ligamentous laxity of either knee.  There was no diagnosis rendered with respect to the right knee.  

At a VA examination in April 2011, x-rays revealed no evidence of acute fracture or dislocation; however, there was complete destruction of the patellofemoral joint through the medial and lateral compartments remained intact.  The impression was extensive degenerative changes of the patellofemoral level of the right knee.  The examiner noted the findings in the STRs, as summarized above, and opined that the Veteran's current right knee problem was less likely than not caused by the in-service right knee injury.  The examiner noted that the Veteran's x-ray in service was normal, and there was no mention of a knee disability on his discharge examination.  

The examiner also noted that the Veteran had multiple risk factors for his likely bilateral knee degenerative joint disease, including age, a large/obese build, years of labor as a boat mechanic, and possibly genetics.  

A VA examiner in December 2017 confirmed that the Veteran had x-ray evidence of arthritis in both knees.  See April 2016 VA x-ray study.  

The examiner also reviewed the claims file in conjunction with the examination, noting the right knee injury in June 1968 with normal x-rays, the swelling in August 1968 and additional reports of right knee soreness in September 1968.  The examiner also noted that the Veteran's lower extremities were normal on physical examination at separation in January 1970; and, that the Veteran did not report any right knee problems at that time.  

Likewise, the examiner reviewed the VA treatment records, noting that the Veteran initially established care at the VAMC in April 2000.  At that time, the Veteran had a past medical history (PMH) of "musculoskeletal pains," but there were no complaints of a knee condition.  The examiner found that the first evidence of a post-service knee condition was in May 2002.  A VA pain clinic note shows a chief complaint of cervical spine discomfort with radiation to the bilateral shoulders; and, additional pain complaints in the posterior mid thoracic/bilateral elbow/left lower back, buttock and posterior aspect of the left lower extremity and bilateral knees.  The examiner also reviewed the findings from the June 2002 VA general medical examination, as summarized above.  

Next, the examiner referred to the April 2011 x-rays showing extensive degenerative change of patellofemoral level of the knee, and also referred to the April 2016 x-rays showing:  1.  Stable mild degenerative joint disease of the right knee; and, 2.  Mild degenerative joint disease of the left knee most prominent in the patellofemoral compartment.  Finally, the examiner referred to April 2017 x-rays showing a small right patellofemoral joint effusion with at least moderate osteoarthritis of the right patellofemoral compartment.  

At the examination, the Veteran reported that he has known for "years" that he has had arthritis of both knees.  He contends that the arthritis of the left knee was more symptomatic and caused him to favor his right knee, and now his right knee is worse than the left.  

Based on the foregoing, the examiner opined that the Veteran current right knee disability was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service knee injury.  

The examiner provided the following rationale:

1.  The in-service condition was diagnosed as an abrasion and laceration; 2.  There was no evidence of an internal derangement condition and there was no arthritis/bony/ligament/meniscal/tendon injury diagnosed; 3.  The in-service condition, though somewhat slow to resolve, as evidence by treatment in August and September 1968, was acute and transient, and resolved without clinical residuals; 4.  The lower extremities were normal on the separation examination and the Veteran denied knee complaints at the time of separation; 5.  The onset of knee symptoms consistent with the currently claimed disability was not objectively documented until 2011; 6.  Importantly, when the Veteran established care at the VAMC in 2000, there were no subjective reports of any knee symptoms, thereby establishing a time line for the current symptoms as having an onset nearly 41 years after service separation; 7.  The examiner acknowledged the Veteran's report that his knee has bothered him since the initial injury in service; however, the examiner found a lack of sufficient clinical evidence to establish an arthritic condition as a residual of an abrasion and superficial laceration injury in 1968, particularly without any resultant internal derangement type of injury; 8.  The presence of left knee arthritis to a similar degree radiographically, also makes it less likely that the current right knee osteoarthritis is a result of the 1968 injury.  Likewise, the current right knee osteoarthritis would be expected to be in a more advanced stage if it were caused by the in-service injury.  

There is no medical evidence to the contrary.  

While the Veteran is certainly competent to report an observable symptom of knee pain since service, his statements are outweighed by the April 2011 and December 2017 medical opinions, and his opinion as to causation of the current right knee arthritis lacks probative value because a diagnosis of arthritis requires objective testing, and is not capable of lay observation.  Further, the record shows that the Veteran was not diagnosed with right knee arthritis until several decades following service discharge.  

Additionally, while the lack of post-service treatment until 2002, and the lack of x-ray evidence of knee arthritis until 2011, cannot serve as the sole basis for warranting a negative inference, here the Veteran specifically denied knee problems at the time of discharge, and when he initially established care at the VAMC in 2000.  Furthermore, as the examiner in December 2017 indicated, the Veteran's osteoarthritis would likely be more advanced at this point if it had resulted from the in-service injury in 1968 and the injury would have involved more than a superficial laceration.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded"); see also Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

In other words, the lack of x-ray evidence of right knee arthritis for years following service discharge is more consistent with the type of injury documented in service, the current severity of the arthritis, and the Veteran's specific denial of knee problems at the time of service separation.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In light of the foregoing, service connection for the residuals of a right knee injury is not warranted.  


ORDER

Service connection for the residuals of a right knee injury is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


